I am of the opinion that the question of plaintiff's contributory negligence was for the jury.
The freight train was 500 feet away when it first came into view of the plaintiff. It was proceeding at the slow rate of speed of from 5 to 10 miles per hour. According to plaintiff's testimony, it appeared to her to be slowing down. When it was 300 feet away, she thought it was going to stop. When it appeared that the train was going to continue on and crash into the automobile which was stopped in heavy traffic on the crossing, plaintiff got out of the car. She was hampered, however, by her clothes, and by the fact that she encountered difficulty in opening the door. Her husband, who started to leave the car at the same time as plaintiff, avoided injury from the collision. Even with the delay resulting from unforeseen mischance, plaintiff almost got clear of the car.
Without this unexpected difficulty with the door of the car, which obstructed her leaving the automobile, plaintiff would not have been injured. Was her staying in the automobile, until her husband started to get out, the proximate cause of her injuries? Not unless the injuries would have occurred as the result of her remaining in the automobile until that time. But the evidence is persuasive that plaintiff's delay in starting to get out of the car would not have resulted in her injuries if the door of the automobile had not stuck, and her clothing had not impeded her.
It cannot be said that plaintiff was guilty of contributory negligence as a matter of law at the time *Page 127 
that she started to leave the automobile and that such contributory negligence was the proximate cause of her injuries. This was a question of fact, which was properly submitted to the jury; the judgment non obstante veredicto
should be set aside and judgment entered in accordance with the verdict, with costs to plaintiff.
BUSHNELL, J., concurred with McALLISTER, J.